DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the Amendment received on 03/10/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 2-3 and 5-6.  The objection to the claims is withdrawn.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 3 has been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.  Applicant argues with regard to Takeda (secondary reference) does not set forth the use of isobornyl acrylate having the structure set forth on page 6 of the arguments.  However, it is deemed Takeda does set forth isobornyl acrylate having the same structure on page 11, the 7th structure in the left column, i.e., 
    PNG
    media_image1.png
    178
    523
    media_image1.png
    Greyscale
.  In addition, isobornyl methacrylate, as set forth by Ichiyanagi is a homolog of isobornyl acrylate.  Only differing by the methyl group attached to the carbon-carbon double bond. Therefore the reasoning in the previous office action and reiterated on page 7 of the arguments still applies.
Applicant argues with regard to the primary reference that Ichiyanagi ‘indeed” teaches the use of isobornyl acrylate but argues Ichiyanagi teaches away from using said isobornyl .  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiyanagi et al (JP2013/142102) in view of Takeda et al (US2009/0082488).
Ichiyanagi sets forth an active energy ray-curable composition for an optical material.  Said optical material can be an optical sealant and/or an adhesive—see [0009]; [0191]; [0194]; and [0198] to [0199].  Said composition comprises (A) an acrylic polymer having (meth) acryloyl groups at its molecular terminal having the general formula (1); (B) a photoradical polymerization initiator; (C) a (meth) acrylic ester monomer represented by general formula (2):  Rb-OC (O) C (CH3) = CH2 and/or (D) a compound having an epoxy group, wherein (C) is found in amounts from 1 to 70 parts by weight based on 100 parts of (A) and (D) is contain in an amount from 0.1 to 30 parts by weight based on 100 parts of (A)—see [0011]; [0012]; and [0029].  Said acrylic polymer having terminal (meth) acryloyl groups should have a number average molecular weight from 3000 to 100,000 and a ratio of weight average molecular weight to number average molecular weight of less than 1.8—see [0020].  
Ichiyanagi sets forth the acrylic polymer containing a (meth) acryloyl group at the terminal (A) is preferably contains an acrylic acid ester monomer as the main component—see [0015].  Ichiyanagi teaches the acrylic acid ester monomers preferred as main component monomers in the acrylic polymer (A) from the view point of heat resistance and moisture permeation resistance are butyl acrylate and 2-ethylhexyl acrylate—see [0045].  
The photoradical initiator is found in amounts from 0.005 to 10 parts by weight per the teachings of the disclosure—see [0082].  Compound © is a component having the general formula (2) described above.  Ichiyanagi sets forth Rb has 6 to 20 carbon atoms; has an alicyclic structure and is a methacrylic ester monomer.  Ichiyanagi sets forth components like isobornyl acrylate as component © give excellent heat resistance and light transparency to the composition—see [0087].  The composition is taught as being curable by exposure to active energy rays, such as light or an electron beam—see [0184]. Said active energy rays radiation 
Per example 19, Ichiyanagi sets forth a composition comprising 100 parts of polymer P3:   poly (2-ethylhexyl acrylate/n-butyl acrylate) having terminal acrylate groups in a molar ratio of ethylhexyl acrylate to butyl acrylate of 98/2.  Said polymer has a polydispersity (Mw/Mn) of 1.3 and number average molecular weight of 13,500.  Said composition additionally comprises 42 parts by weight of isobornyl methacrylate; 0.3 parts by weight photoinitiator Darocure 1179 and 0.1 part of photoinitiator Irgacure 819—see table 4.  The primary difference is said composition comprises 42 parts by weight of isobornyl methacrylate and not the required 45 parts by weight isobornyl acrylate as found in claim 1.  However, isobornyl acrylate is a well-known structural analogue equivalent of isobornyl methacrylate in the art of energy ray-curable adhesive compositions comprising polyacrylic polymers having terminal acryloyl groups and photoinitiators, as taught by Takeda.  Takeda sets forth curable adhesive compositions having improved tack comprising a (meth) acrylic acid ester polymer having at least one group represented by formula 1: --OC(O)C(Ra) =CH2, wherein Ra is H or CH3 and having a number average molecular weight from not lower than 10,000 to not higher than 100,000 and having a ratio of Mw/Mn of less than 1.8—see abstract and [0013] to [0014].  Takeda sets forth said composition additionally comprises a photopolymerization initiator.  In addition the composition may comprise polymerizable monomers having (meth) acryloyl groups similar to the polymer (I) is preferred—see [0108].  Takeda sets forth the use of isobornyl acrylate as a useable polymerizable monomer—see [0109] on page 11.  Ichiyanagi and Takeda are analogous art since they are from the same field of endeavor that is the art of energy curable adhesives comprising acrylated acrylate polymers and photoinitiators.  Therefore, it would have been obvious for a skilled artisan, in absence of evidence to the contrary and/or unexpected, to use isobornyl acrylate as an equivalent and known substitute in the compositions of Ichiyanagi since the courts have upheld substitution of equivalents where known in the art are obvious.   Regarding the differing addition amounts of the polymerizable monomer isobornyl acrylate, i.e. 42 parts per 100 of acrylic polymer (1) in Takeda vs. 45 parts by weight as required by the claims.  Ichiyanagi sets forth in the overall teachings of the reference the polymerizable monomer may comprise up 
The compositions of Ichiyanagi differ from claim 4 since Ichiyanagi does not set forth the use of acrylic acid in the adhesive composition.  However, it is can be seen in the teachings of Takeda (discussed above) acrylic acid is a common additive to acrylated acrylic polymer containing energy curable adhesives.  Takeda sets forth the addition of 5 arts of acrylic acid to the curable adhesive comprising poly (n-butyl acrylate/ethyl hexyl acrylate) polymers having (meth) acryloyl terminal groups—see examples 1-2.  The courts have upheld it is prima facie obvious to add a known compound to a composition for its known function—see In re Linder 173 USPQ 356.  Therefore it would have been obvious to add acrylic acid to the compositions of Ichiyanagi as shown by Takeda as a known ingredient in energy curable adhesives have acryloyl terminated polyacrylate polymers with an expectation of tailoring the adhesive properties between the substrate and composition in absence of evidence to the contrary and/or unexpected results.  Regarding the addition amount, it is deemed the courts have upheld where the general conditions of the art are known it is not inventive to find the optimum or workable ranges by routine experimentation—see In re Aller et al 105 USPQ 233.  


Conclusion
                                                       
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc